77 F.3d 468
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis Ray GRAVES, Petitioner--Appellant,v.Lonnie M. SAUNDERS, Respondent--Appellee.
No. 95-7416.
United States Court of Appeals, Fourth Circuit.
Feb. 22, 1996.Submitted Feb. 7, 1996.Decided Feb. 22, 1996.

Dennis Ray Graves, Appellant Pro Se.
Robert B. Condon, Assistant Attorney General, Steven Andrew Witmer, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
Before MURNAGHAN and WILLIAMS, Circuit Judges, PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Graves v. Saunders, No. CA-95-264-R (W.D.Va. Aug. 28, 1995).   We further deny Appellant's motion for the appointment of counsel.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED